Exhibit 10.2
 
BEAZER HOMES USA, INC. AND THE SUBSIDIARY GUARANTORS PARTY HERETO,
 
Fifteenth Supplement Indenture
Dated as of July 22, 2011
 
U.S. BANK NATIONAL ASSOCIATION,
Trustee
 

 



--------------------------------------------------------------------------------



 



     THIS FIFTEENTH SUPPLEMENTAL INDENTURE, dated as of July 22, 2011, by and
among BEAZER HOMES USA, INC., a corporation duly incorporated and existing under
the laws of the State of Delaware (the “Company”), having its principal office
at 1000 Abernathy Road, Suite 1200, Atlanta, Georgia 30328, the Subsidiary
Guarantors signatory hereto, each having its principal office at 1000 Abernathy
Road, Suite 1200, Atlanta, Georgia 30328, and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, having an office at 1349 West Peachtree Street NW,
Suite 1050, Atlanta, Georgia 30309, as Trustee (the “Trustee”), under the
Indenture, dated as of April 17, 2002 (the “Original Indenture”), which Original
Indenture was executed and delivered by the Company to the Trustee to secure the
payment of senior debt securities issued or to be issued under and in accordance
with the provisions of the Original Indenture, reference to which Original
Indenture is hereby made, this instrument (hereinafter called the “Fifteenth
Supplemental Indenture”) being supplemental thereto;
RECITALS
     WHEREAS, the Company, the Trustee, and the Subsidiary Guarantors party
hereto are parties to the Original Indenture, providing for the issuance by the
Company from time to time of its senior debt securities to be issued in one or
more series as provided in the Original Indenture;
     WHEREAS, the Company and the Subsidiary Guarantors have previously executed
and delivered to the Trustee the Thirteenth Supplemental Indenture, dated as of
May 20, 2010, pursuant to which the Company issued its 9.125% Senior Notes due
2018 (the “Thirteenth Supplemental Indenture”);
     WHEREAS, the Company and the Subsidiary Guarantors have also previously
executed and delivered to the Trustee the Fourteenth Supplemental Indenture,
dated as of November 12, 2010, pursuant to which the Company issued its 9.125%
Senior Notes due 2019 (the “Fourteenth Supplemental Indenture” and, together
with the Thirteenth Supplemental Indenture, the “2018 and 2019 Indentures”);
     WHEREAS, Section 5.03(b)(i) and Section 5.03(b)(v) of each of the 2018 and
2019 Indentures provides that the Indenture may be amended by the Company, the
Subsidiary Guarantors and the Trustee (without notice to or consent of any
Holder of Notes) for certain specified matters, including to cure any ambiguity,
defect or inconsistency in the 2018 and 2019 Indentures and to make any change
that does not adversely affect the legal rights of any Holder under the
Indenture;
     WHEREAS, the amendments to be effected by this Fifteenth Supplemental
Indenture are intended to cure a defect in the 2018 and 2019 Indentures and
would not adversely affect the legal rights of any Holder under the Indenture;
     WHEREAS, the amendments are made without in any way affecting the
interpretation or application of any provision of the 2018 and 2019 Indentures
for any reason other than the matter specifically addressed herein;

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to Sections 9.06, 10.04 and 10.05 of the Original
Indenture, there has been delivered to the Trustee on the date hereof an
Officers’ Certificate and an Opinion of Counsel certifying, among other things,
that this Fifteenth Supplemental Indenture is authorized or permitted by the
Original Indenture.
     NOW THEREFORE, in consideration of the foregoing and the mutual premises
and covenants contained herein and for other good and valuable consideration,
the parties hereto agree as follows:
     Section 1. Definitions. Capitalized terms used but not defined in this
Fifteenth Supplemental Indenture shall have the specified meanings set forth in
each of the 2018 and 2019 Indentures.
     Section 2. Amendment to the 2018 and 2019 Indentures.
     (a) The amendment set forth below will become effective upon the execution
and delivery of this Fifteenth Supplemental Indenture by the Company, the
Trustee and the Subsidiary Guarantors signatory hereto.
     (b) The definition of “Restricted Investment” in each of the 2018 and 2019
Indentures is hereby amended by deleting such definition in its entirety and
replacing it with the following:
“Restricted Investment” means any Investment in joint ventures or Unrestricted
Subsidiaries having an aggregate fair market value (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this definition that are at the time outstanding, net of any amounts
paid to the Company or any Restricted Subsidiary as a return of, or on, such
Investments, that exceed(s) five percent of Consolidated Tangible Assets.
     Section 3. Ratification of Indentures; Supplemental Indenture Part of the
2018 and 2019 Indentures. The Original Indenture and each of the 2018 and 2019
Indentures, each as supplemented and amended by this Fifteenth Supplemental
Indenture, are in all respects ratified and confirmed, and the Original
Indenture, each of the 2018 and 2019 Indentures and this Fifteenth Supplemental
Indenture and all indentures supplemental thereto shall be read, taken and
construed as one and the same instrument.
     Section 4. Governing Law. This Fifteenth Supplemental Indenture shall be
governed by, and construed in accordance with, the laws of the state of New
York, but without giving effect to applicable principles of conflicts of law to
the extent that the application of the laws of another jurisdiction would be
required thereby.
     Section 5. Trustee Makes No Representations. The Trustee makes no
representation as to the validity or sufficiency of this Fifteenth Supplemental
Indenture. The recitals contained herein shall be taken as the statements solely
of the Company, and the Trustee assumes no responsibility for the correctness
thereof.

2



--------------------------------------------------------------------------------



 



     Section 6. Counterparts. The parties may sign any number of copies of this
Fifteenth Supplemental Indenture. Each signed copy shall be an original, but all
of them together represent the same agreement.
     Section 7. Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction thereof.
     Section 8. Successors and Assigns. All covenants and agreements in this
Fifteenth Supplemental Indenture by the Company shall bind its successors and
assigns, whether so expressed or not.
     Section 9. Separability Clause. In case any provision in this Fifteenth
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
[Signature pages follow]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Fifteenth
Supplemental Indenture as of the date first written above.

            BEAZER HOMES USA, INC.
      By:   /s/ Robert L. Salomon       Name:   Robert L. Salomon       
Title:   Executive Vice President and
Chief Financial Officer        APRIL CORPORATION
BEAZER ALLIED COMPANIES HOLDINGS, INC.
BEAZER GENERAL SERVICES, INC.
BEAZER HOMES CORP.
BEAZER HOMES HOLDINGS CORP.
BEAZER HOMES INDIANA HOLDINGS CORP.
BEAZER HOMES SALES, INC.
BEAZER HOMES TEXAS HOLDINGS, INC.
BEAZER REALTY CORP.
BEAZER REALTY, INC.
BEAZER REALTY LOS ANGELES, INC.
BEAZER REALTY SACRAMENTO, INC.
BEAZER/SQUIRES REALTY, INC.
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC.
HOMEBUILDERS TITLE SERVICES, INC.
        By:   /s/ Robert L. Salomon         Name:   Robert L. Salomon       
Title:   Executive Vice President     

[Signature Page — Fifteenth Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            BEAZER MORTGAGE CORPORATION
      By:   /s/ Allan P. Merrill         Name:   Allan P. Merrill       
Title:   President        BEAZER HOMES INDIANA LLP
      By:   BEAZER HOMES INVESTMENTS, LLC,         its Managing Partner         
  By:   BEAZER HOMES CORP.,         its Sole Member            By:   /s/ Robert
L. Salomon         Name:   Robert L. Salomon        Title:   Executive Vice
President        ARDEN PARK VENTURES, LLC
BEAZER CLARKSBURG, LLC
BEAZER COMMERCIAL HOLDINGS, LLC
DOVE BARRINGTON DEVELOPMENT LLC
BEAZER HOMES INVESTMENTS, LLC
BEAZER HOMES MICHIGAN, LLC
ELYSIAN HEIGHTS POTOMIA, LLC
      By:   BEAZER HOMES CORP.,         its Sole Member        By:   /s/ Robert
L. Salomon         Name:   Robert L. Salomon        Title:   Executive Vice
President     

[Signature Page — Fifteenth Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            BEAZER HOMES TEXAS, L.P.
      By:   BEAZER HOMES TEXAS HOLDINGS, INC.,         its General Partner     
        By:   /s/ Robert L. Salomon         Name:   Robert L. Salomon       
Title:   Executive Vice President        BEAZER REALTY SERVICES, LLC
      By:   BEAZER HOMES INVESTMENTS, LLC,         its Sole Member             
  By:   BEAZER HOMES CORP.,         its Sole Member            By:   /s/ Robert
L. Salomon         Name:   Robert L. Salomon        Title:   Executive Vice
President        BEAZER SPE, LLC
      By:   BEAZER HOMES HOLDINGS CORP.,         its Sole Member           
By:   /s/ Robert L. Salomon         Name:   Robert L. Salomon        Title:  
Executive Vice President     

[Signature Page — Fifteenth Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            BH BUILDING PRODUCTS, LP
      By:   BH PROCUREMENT SERVICES, LLC,         its General Partner           
By:   BEAZER HOMES TEXAS, L.P.,         its Sole Member            By:   BEAZER
HOMES TEXAS         HOLDINGS, INC.,        its General Partner            By:  
/s/ Robert L. Salomon         Name:   Robert L. Salomon        Title:  
Executive Vice President        BH PROCUREMENT SERVICES, LLC
      By:   BEAZER HOMES TEXAS, L.P.,         its Sole Member            By:  
BEAZER HOMES TEXAS HOLDINGS, INC.,         its General Partner            By:  
/s/ Robert L. Salomon         Name:   Robert L. Salomon        Title:  
Executive Vice President     

[Signature Page — Fifteenth Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            PARAGON TITLE, LLC
      By:   BEAZER HOMES INVESTMENTS, LLC,         its Sole Member and Manager 
          By:   BEAZER HOMES CORP.,         its Sole Member            By:   /s/
Robert L. Salomon         Name:   Robert L. Salomon        Title:   Executive
Vice President        TRINITY HOMES, LLC
      By:   BEAZER HOMES INVESTMENTS, LLC,         its Member            By:  
BEAZER HOMES CORP.,         its Sole Member            By:   /s/ Robert L.
Salomon         Name:   Robert L. Salomon        Title:   Executive Vice
President        CLARKSBURG ARORA LLC
      By:   BEAZER CLARKSBURG, LLC,         its Sole Member            By:  
BEAZER HOMES CORP.,         its Sole Member            By:   /s/ Robert L.
Salomon         Name:   Robert L. Salomon        Title:   Executive Vice
President     

[Signature Page — Fifteenth Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            CLARKSBURG SKYLARK, LLC
      By:   CLARKSBURG ARORA LLC,         its Sole Member            By:  
BEAZER CLARKSBURG, LLC,         its Sole Member            By:   BEAZER HOMES
CORP.,         its Sole Member            By:   /s/ Robert L. Salomon        
Name:   Robert L. Salomon        Title:   Executive Vice President     

[Signature Page — Fifteenth Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
as Trustee
      By:   /s/ William B. Echols         Name:   William B. Echols       
Title:   Vice President     

[Signature Page — Fifteenth Supplemental Indenture]

 